Citation Nr: 1511451	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-03 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the prior decision finding that the character of the appellant's discharge is a bar to VA monetary benefits, and if so, whether the character of the appellant's discharge constitutes a bar to VA monetary benefits.

2.  Entitlement to service connection for an acquired psychiatric disorder for treatment purposes only under Title 38, United States Code, Chapter 17.


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The appellant had active service from May 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. The decision continued an April 1977 decision that the appellant's active service from May 22, 1972, to June 29, 1976, was under dishonorable conditions for VA purposes, because of willful and persistent misconduct, and constituted a bar to VA monetary benefits.

The April 1977 decision also held that the appellant was entitled to health care under Title 38, United States Code, Chapter 17, for any disabilities determined to be service-connected.  In June 2010, the appellant was denied service connection for an acquired psychiatric disorder for treatment purposes.

The issues of whether the character of the Veteran's discharge constitutes a bar to VA monetary benefits, and entitlement to service connection for an acquired psychiatric disorder for treatment purposes only under Title 38, United States Code, Chapter 17, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant did not appeal an April 1977 RO administrative decision which found that the character of his discharge from his period of service from May 22, 1972, to June 29, 1976, was under dishonorable conditions.

2.  Evidence received since the April 1977 RO administrative decision relates to an unestablished fact necessary to substantiate the claim, i.e., insanity causing the behavior that led to the discharge, and when considered with the record as a whole, is sufficient to trigger the need for a medical opinion.


CONCLUSIONS OF LAW

1.  The April 1977 RO administrative decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.1, 20.201 (2014).

2.  New and material evidence has been received to reopen the issue of whether the appellant's character of discharge constitutes a bar to VA benefits.  38 U.S.C.A. §§ 5108, 5303, 7105 (West 2014); 38 C.F.R. §§ 3.12, 3.156(a), 20.1105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board reopening the appellant's previously denied claim regarding his character of discharge, which represents a full grant of the benefit being decided on appeal.  Therefore, any failure to comply with the VCAA amounts to no more than harmless error.  38 C.F.R. 
§ 20.1102 (2014).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  New and Material Evidence

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim, notwithstanding any action by the RO to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).

The appellant was discharged from service under other than honorable conditions in June 1976.  In an April 1977 administrative decision, the RO found that the appellant's service from May 22, 1972, to June 29, 1976, was under dishonorable conditions due to willful and persistent misconduct, and therefore a bar to his receipt of VA monetary benefits based on that period of service.  See 38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.12(a).  The appellant did not submit a notice of disagreement within one year of the decision.  38 U.S.C.A. § 7105(c) (West 2014).  Also, no evidence was received within the appeal period, which would potentially affect finality of the 1977 administrative decision.  38 C.F.R. § 3.156(b); see, e.g., King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  The April 1977 decision therefore became final.  See 38 U.S.C.A. § 7105.

The claim can be reopened, however, upon submission of new and material evidence as to the character of discharge.  38 U.S.C.A. § 5108 (West 2014); D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The U.S. Court of Appeals for Veterans Claims (Court) has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The April 1977 administrative decision held that appellant's service was determined to be dishonorable for the purposes of VA monetary benefits based upon numerous offenses committed by the appellant during his period of service.  However, the law provides that a discharge will not be considered dishonorable if it is found that the person was insane at the time of committing the offense(s) causing such discharge.  38 U.S.C.A. § 5303(b) (West 2014); 38 C.F.R. §§ 3.12(b) and 3.354(b) (2014).  

The appellant asserts that he was insane at the time these offenses in service were perpetrated.  In support of this assertion, he has submitted medical treatise evidence which, in part, addresses how clinicians in public psychiatric facilities may be likely to diagnose personality disorders when patients with certain Axis I disorders present with an overall greater level of symptomatology and social impairment.  When viewed alongside the appellant's service treatment records, which include a diagnosis of possible personality disorder, this evidence raises a reasonable possibility of substantiating the appellant's assertion that he was insane during service, at least to the extent that a VA medical opinion may be necessary to decide the claim.

In light of the low threshold for materiality, the Board finds that the additional evidence is both new and material.  38 C.F.R. § 3.156(a).  The claim as to whether the character of the appellant's discharge for his period of service from May 22, 1972, to June 29, 1976, constitutes a bar to VA benefits is therefore reopened.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a).


ORDER

The appellant's earlier unfavorable character of discharge determination for his period of service from May 22, 1972, to June 29, 1976, is reopened; the appeal is granted to this extent only.



REMAND

I.  Character of Discharge

For purposes related to the character of discharge, an insane person is one who, while not mentally defective or constitutionally psychopathic (except when a psychosis has been engrafted upon such basic condition) exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2014).  

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).

The opinion provided guidance with regard to the phrases "interferes with the peace of society," "become antisocial," "accepted standards of the community," and "social customs of the community."  Generally, insane behavior includes a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts; he is a danger to himself or others.  He is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  The term "constitutionally psychopathic" refers to a condition that may be described as an antisocial personality disorder.  The term "become antisocial" refers to the development of behavior that is hostile or harmful to others in a manner that deviates sharply from the social norm and that is not attributable to a personality disorder.  Id.

The opinion also held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  Id.

The Board is cognizant that a serviceman applying for an insanity exception has the burden of presenting competent evidence of insanity at the time of commission of the offenses leading to discharge.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  However, the Court has also held that the Board is required to obtain a medical opinion to determine whether a claimant's behavior during the offenses that led to his discharge was due to psychiatric disability and, if so, whether this constituted insanity under VA regulations.  Gardner v. Shinseki, 22 Vet. App. 415 (2009).  Therefore, an opinion must be obtained.

II.  Service Connection for an Acquired Psychiatric Disorder for Treatment Purposes

A June 2010 rating decision denied service connection for a claimed psychiatric disorder for treatment purposes.  In July 2010, the appellant's representative stated, "The VA's rating decision dated June 22, 2010 does not reflect a review of the previously submitted evidence which would offer support as to [the appellant's] psychiatric condition," and that the appellant "seeks Board review."  These statements can reasonably be construed as a notice of disagreement (NOD) with the RO's denial of the claim for service connection for a psychiatric disorder for treatment purposes.

The filing of an NOD places a claim in appellate status.  The failure to issue a Statement of the Case (SOC) in this circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).  Because no SOC has been issued in response to the Veteran's July 2010 NOD, one should be issued on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims file and a copy of this remand to be forwarded to a VA psychiatrist or psychologist for an opinion as to whether the appellant was insane under VA regulations at the time of the misconduct that led to his undesirable discharge in June 1976.  The claims file must be reviewed, and the opinion must indicate that such a review took place. 

The opinion should address the following two questions:

(a)Was the behavior that led to the claimant's discharge in June 1976 was due to psychiatric disability?

(b) Was the claimant was insane at the time he committed the acts that led to his discharge under other than honorable conditions?

In providing an answer to these questions, the examiner is advised that an insane person is one who, due to disease, exhibits a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

An individual exhibiting such behavior solely as a result of antisocial personality disorder is not considered to be insane.

Although the examiner must review the claims file, his/her attention is specifically drawn to the following evidence:

a.  Service personnel records show a history of offenses committed by the appellant between July 1972 and June 1976, including disobeying lawful orders, failing to go to his appointed place of duty, going on unauthorized absences (UA) or being absent without official leave (AWOL), disrespecting another soldier, and breaking and entering.

b.  Service treatment records dated March 1976 show the appellant presented with low motivation and lack of intent.  He appeared resentful and apprehensive.  The impression was a possible personality disorder.  Service treatment records are otherwise negative for any complaints, treatment, or diagnoses related to psychiatric or personality disorder.

c.  Medical treatise evidence titled "Personality Disorders Diagnosed at Intake at a Public Psychiatric Facility," which addresses how clinicians in public psychiatric facilities may be likely to diagnose personality disorders when patients with certain Axis I disorders present with an overall greater level of symptomatology and social impairment.


THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached, and must provide reference to the specific evidence used in the evaluation. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  Then readjudicate the claim of whether the character of the appellant's discharge constitutes a bar to VA monetary benefits in light of this and all other additional evidence.  The RO is requested to ensure that the mental disorders examiner's opinion is responsive to the inquiry above. If not, the RO must return the opinion, the claims file and ensure access to electronic filings to the examiner who must respond fully to the request above. 

If the claim continues to be denied, send the appellant and his representative a Supplemental Statement of the Case and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

4.  Provide the appellant with a statement of the case addressing the issue of entitlement to service connection for an acquired psychiatric disorder for treatment purposes only under Title 38, United States Code, Chapter 17.

Remind him that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board, and advise him of how long he has to do this.  Only if he perfects his appeal should the claim be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


